B. F. SAFFOLD, J.
The questions to be determined are — 1. Whether the widow of William C. Richardson should be charged with the rent of his land, from the time of his death to the assignment of her dower; 2. Whether the administratrix of his estate was justly chargeable with the price of fifteen bales of cotton, averaging five hundred pounds each, at thirty cents a pound.
The evidence shows that W. C. Richardson resided at his mother’s, in Perry county, from the time of his marriage to his death. He had no other real estate than his plantation, which was in Dallas county. He and his wife visited the plantation several times during the brief period of his marriage, but on account of his recent marriage and his participation in the war, he had not established any permanent place of actual residence.
The Code provides that the widow may retain possession of the dwelling-house, where her husband most usually resided next before his death, and the plantation connected therewith, until her dower is assigned to her, free from the payment of rent. —Revised Code, § 1630.
It has been frequently decided by this court, that a plantation belonging to the husband several miles distant from his residence, is not so connected with the residence as to entitle the widow to possession or rents thereof until her dower is assigned.—Waters v. Williams, 38. Ala. 680; McAllister’s Exr’s v. McAllister, 37 Ala. 484; Smith’s Heirs v. Smith’s Adm’r, 13 Ala. 329. In all of these cases the question was rather which places, of two or more, the widow was entitled to possess or enjoy the rents of, than whether actual residence on any was required. The law, however, seems to attach the right of the widow to the residence of *295the husband. To constitute residence, the intention and the fact must be united.—Griffin v. Wall, 32 Ala. 149; Boyd v. Beck, 29 Ala. 703; State v. Hallet, 8 Ala. 159. There can be no great hardship in this construction, as the widow is entitled to the mesne profits of her dower interest from the death of her husband to the assignment of dower.—Slatter v. Meek, 35 Ala. 528. The court did not err on this point.
The amount and value of the cotton charged against the administratrix, was, of course, the result of the court’s construction of the evidence. The important witnesses on this point were Mr. Brotherton, the overseer, and W. H. Harrison, who ginned and packed the cotton. One says the cotton was even ordinary. The other says it was common, much of it having been picked up from the ground, where it had been beaten by the rain. Brotherton evidently guessed at the quantity from the bulk, and his previous handling of it. The ginning and packing by Harrison afforded a better ground for an estimate. There was no proof of waste by the administratrix. Mr. Blunt testifies that at the time this cotton was sold, good cotton was worth about thirty cents, and there was a considerable difference between good and bad cotton. The charge of thirty cents a pound, under the evidence, seems to be excessive. Even if the cotton was worth so much, the administratrix should not be charged with the full alleged value of an article so fluctuating in price, when it is shown that she did not obtain that price for it, without fraud, neglect, or carelessness on her part. The evidence, we think, does not sustain the quantity charged against her. On another trial the circumstances affecting the sale of the cotton may be more explicitly stated.
For the error respecting the quantity and price of the cotton charged against the administratrix, the judgment is reversed, and the cause is remanded.